Citation Nr: 0926222	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine 
disorder (claimed as pinched nerves).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, March 2004, and September 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In August 2004, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO regarding the 
issues of whether new and material evidence has been received 
to reopen the claim for service connection for a back 
disorder and a psychiatric disorder.  A transcript of the 
hearing is of record.

The Veteran requested a hearing before a Veterans Law Judge 
regarding the issue of entitlement to service connection for 
hypertension in his substantive appeal, dated in July 2004.  
In a December 2008 substantive appeal, the Veteran also 
requested a travel board hearing in connection with his claim 
for a cervical spine disability.  However, in December 2008, 
the Veteran submitted a statement indicating that he wished 
to withdraw his request for a hearing for a back disorder.  
As the Veteran had already been afforded a hearing regarding 
his claim of entitlement to service connection for a back 
disorder, the Board forwarded the Veteran a letter requesting 
clarification regarding whether the Veteran sought to 
withdraw his request for a hearing and indicated that the 
Board would consider a lack of a response to be a withdrawal 
of the Veteran's hearing request.  The Veteran did not 
respond to the Board's April 2009 hearing clarification 
letter and, therefore, the Board considers the Veteran's 
request for a hearing to be withdrawn.

This case was previously before the Board in March 2006 and 
August 2008 when it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
hypertension and a cervical spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the 
appellant's back disorder preexisted active duty and did not 
undergo a permanent worsening, beyond the normal progression 
of the disorder, during active duty.


CONCLUSION OF LAW

The Veteran's back disorder was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay statements by a Veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
back condition.  The Veteran, in multiple statements 
submitted to VA, contends that he injured his back when he 
fell in service in the summer of 1979.

A review of the Veteran's service treatment records reveals 
that the Veteran's back and musculoskeletal system were found 
to be normal upon examination at entry to active service in 
May 1979.  In a June 1979 service treatment record the 
Veteran was noted to have lower back pain for three weeks.  
The Veteran was further reported to have been in service for 
only two weeks.  Subsequent notes in the Veteran's service 
treatment records reveal that the Veteran has a history of 
back problems.  He reported a back injury three years prior 
and reported that it hurt off and on since then.  In a 
service treatment note dated in July 1979 the Veteran was 
reported to have complained of low back pain with occasional 
paresthesias and radiating pain.  X-rays of the lumbosacral 
spine were normal.  The Veteran asked to be discharged 
because he was worried about his back.

Private treatment noted associated with the claims folder 
reveal that the Veteran was treated for a backache from July 
1976 to November 1976.

In a VA treatment note, dated in June 1981, the Veteran 
reported that he hurt his back in basic training and that he 
has had low back pain since 1979.  He stated that 
exacerbations of his back pain were caused by range of 
motion.  The Veteran was diagnosed with chronic low back 
pain.  An X-ray report of the lumbosacral spine, dated in 
June 1981, noted that the Veteran's spine was normal.  
Subsequently, in June 1981, the Veteran was diagnosed with 
lumbosacral strain.

In July 1981 the Veteran was treated for lower back pain at 
Carraway Methodist Medical Center.  The Veteran reported that 
he had a long history of lower back pain since 1975 related 
to attempting to lift 800 pounds.  He indicated that he had 
pain since that time and that he had fallen in the Army 
several times hurting his back.  The Veteran reported that 
both legs are numb on occasion, mostly in the posterior 
aspect of the upper thigh.  Upon examination the Veteran was 
noted to have absent ankle jerk and only trace knee jerk.  
The Veteran was diagnosed with lower back pain.  A lumbar 
myelogram revealed normal lumbar subarachnoid spaces.  An X-
ray of the lumbar spine revealed that vertebral bodies were 
in anatomical alignment with no compression or subluxation.

In a private treatment note, dated in July 1981, the Veteran 
was noted to have hurt his back attempting to lift 800 pounds 
in 1975.  Upon examination the Veteran was noted to only be 
able to flex about 75 degrees, have fairly good extension and 
side-bending with complaints of pain, and to have a negative 
straight leg raising test.  Motor examination revealed no 
overt weakness.  There was no ankle jerk and knee jerks were 
trace.  

In a private treatment note, dated in September 1983, Dr. 
W.G. noted that the Veteran was initially treated for a 
backache in July 1976 and was found to have prostatitis and 
muscle spasm at that time.  Dr. W.G. noted that the Veteran 
was seen again in August 1976, February 1977, and July 1981 
for pain in his back, nocturia, and muscle spasm.

In August 2003 the Veteran underwent private X-rays of the 
spine for lumbar pain.  The X-rays revealed disc space loss 
at L5-S1 with slight osteophyte formation of L4, marked disc 
space loss at C4-5 and C6-7, osteophyte formation at C6-7, 
and hypertrophic changes narrow the neural foramen 
bilaterally particularly in the mid cervical spine.  The 
Veteran was diagnosed, upon X-ray interpretation, with disc 
space loss L5-S1, and degenerative changes and some disc 
space loss with hypertrophic change narrowing the neural 
foramen.

In a private treatment record, dated in August 2003, the 
Veteran was diagnosed with arthritis of the cervical and 
lumbar spine.

In January 2004 the Veteran underwent a private magnetic 
resonance imaging (MRI) scan of the lumbar spine.  The scan 
revealed multi-level discogenic degenerative change with 
small soft tissue mass within the canal at L5 suggestive of 
an extruded disc fragment.

In January 2004 and February 2004 the Veteran was treated for 
L3-4 moderate discogenic degenerative change with small 
posterior disc protrusion causing mild narrowing of the right 
neuroforamen, L4-5 moderate discogenic degenerative change 
with moderately large disc extrusion and facet hypertrophy 
causing moderate narrowing of the spinal canal with 
moderately dense narrowing of the right neuroforamen with 
possibly an extruded fragment, and L5-S1 moderate advanced 
discogenic degenerative change with mild posterior disc 
protrusion causing indentation of the thecal sac with a 
lumbar epidural steroid injection.  However, no opinion was 
rendered regarding the etiology of the Veteran's lumbar spine 
condition.

The Veteran's lumbar spine condition was treated with an 
epidural steroid injection in April and May 2005; however, no 
opinion on the etiology of the Veteran's back condition was 
rendered.

In September 2006 the Veteran was treated at Citizens Baptist 
Medical Center in Talladega, Alabama and was noted to be 
diagnosed with L3-4 small posterior disk protrusion causing 
mild narrowing of the right neuroforamen, L4-5 moderately 
large disk extrusion and facet hypertrophy causing moderate 
narrowing of the spinal canal with moderate narrowing of the 
right neuroforamen, L5-S1 moderately advanced discogenic 
degenerative change with mild posterior disk protrusion 
causing indentation of the thecal sac.  The Veteran was 
administered an epidural steroid injection.  No opinion was 
rendered regarding the etiology of the Veteran's conditions.

In January 2007 the Veteran was treated at Citizens Baptist 
Medical Center and was noted to be diagnosed with left C8-T1 
cervical radiculopathy, L5-S1 lumbar radiculopathy, lumbar 
degenerative disk changes, L3-4 small posterior disk 
protrusion causing mild narrowing of the right neuroforamen, 
L4-5 moderately large disk extrusion and facet hypertrophy 
causing moderate narrowing of the spinal canal with moderate 
narrowing of the right neuroforamen, L5-S1 moderately 
advanced discogenic degenerative change with mild posterior 
disk protrusion causing indentation of the thecal sac.  The 
Veteran was administered an epidural steroid injection.  No 
opinion was rendered regarding the etiology of the Veteran's 
conditions.

The Veteran is currently diagnosed with disc bulges at L4-5 
and L5-S1 of the lumbar spine.

In a letter submitted by the Veteran, Dr. S.C., in December 
2007, rendered the opinion that the Veteran's back problems 
"could have been aggravated by his service in the 
military."

In September 2008 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination regarding his spine condition.  
After examination, the Veteran was diagnosed with lumbar 
paraspinal muscle spasm.  The examiner rendered the opinion 
that the Veteran's back condition preexisted service based 
upon the Veteran's service treatment records and the 
Veteran's own statements that his back condition preexisted 
service.  The examiner further stated that the Veteran's back 
condition was not aggravated by the Veteran's service based 
upon there being nothing in the Veteran's service treatment 
records that would convince the physician that the Veteran's 
back condition was aggravated by service.  The examiner 
indicated that there is no way of knowing how the Veteran 
ended up on the floor of the record room where the Veteran 
indicated that he injured his back.  Based upon this 
rationale, the examiner rendered the opinion that it is very 
unlikely that the Veteran's brief period of military service 
aggravated the Veteran's preexisting back condition and that 
it was extremely unlikely that the Veteran's current 
condition had any connection whatever to the back pain that 
the Veteran had while in service.

In light of the evidence, the Board finds that entitlement to 
service connection for a back disorder is not warranted.  The 
Veteran's examination upon entrance into service does not 
reveal any notation of any spine or musculoskeletal 
condition.  As such the presumption of soundness attaches to 
the Veteran's back condition.  The Board notes that the 
Veteran's pre-service medical records reveal that the Veteran 
was treated for a backache prior to entrance into service.  
In addition, two weeks after admission into service the 
Veteran was treated for a back condition and the Veteran 
indicated that he had back pain for the prior three weeks.  
In a VA medical examination report, dated in September 2008, 
the examiner rendered the opinion that the Veteran's back 
condition preexisted service based upon the Veteran's pre-
service medical records and the Veteran's own statements 
during his treatment in service for a back condition.  The 
Board finds, based upon this evidence, that the Veteran's 
back condition clearly and unmistakably preexisted service.  
See 38 C.F.R. § 3.304(b)(2).  

As such, the Board must consider whether the Veteran's back 
condition was clearly and unmistakably not permanently 
aggravated, beyond the normal progression of the disorder, by 
the Veteran's active service.  After examination in September 
2008, the VA examiner rendered the opinion that the Veteran's 
back condition was not aggravated by the Veteran's service 
based upon there being nothing in the Veteran's service 
treatment records that would convince the physician that the 
Veteran's back condition was aggravated by his brief period 
of service.  Therefore, the Board finds that the Veteran's 
back condition was clearly and unmistakably not permanently 
aggravated, beyond the natural progression of the disorder, 
by the Veteran's active service.  The Board acknowledges the 
Veteran's statements that he slipped and fell while in 
service and that the Veteran's service treatment records 
reveal that the Veteran was found in an incoherent state on 
the floor while in service.  However, the Board notes that 
after examination the medical examiner reported that there 
was no way of knowing how the Veteran ended upon on the floor 
and rendered the opinion that the Veteran's back condition 
was not permanently aggravated by the Veteran's active 
service.  As such, entitlement to service connection for a 
back disorder must be denied as the condition clearly and 
unmistakably preexisted service and clearly and unmistakably 
was not aggravated by the Veteran's active service.


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  To the extent that there was any error, 
the Board finds that such was not prejudicial to the Veteran.  
The statement of the case informed the Veteran of the 
criteria for establishing service connection based on a 
condition that pre-existed service and was aggravated 
therein.  That document and the subsequent supplemental 
statements of the case also informed the Veteran of the 
reasons for denying his claim.  Accordingly, a reasonable 
person would be expected to understand what was required to 
substantiate the claim.   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Cheaha Health Center; Drs. W.G., H.H., W.D., 
J.H., J.L.H., R.C., W.W., S.C., F.R. and T.A.; Citizen's 
Baptist Medical Center; Georgia Pacific; and Carraway 
Methodist Medical Center, and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in September 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension and entitlement to service connection for left 
C8-T1 cervical radiculopathy.

In regard to the Veteran's claim of entitlement to service 
connection for hypertension, the Veteran contends that his 
hypertension first manifested in service.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hypertension.  The Board 
notes that the Veteran had a high blood pressure reading in 
service of 140/104 when he complained of and was treated for 
lower back pain.  Later, in service, the Veteran was noted to 
have blood pressure readings of 150/110 and 130/80 when he 
was found on the floor in a disoriented state.

The Veteran's treatment records, prior to entry into military 
service reveal that the Veteran had a blood pressure reading 
of 140/80 in June 1978.  The Veteran was not diagnosed with 
high blood pressure at that time.

The Veteran's post service treatment records reveal that the 
Veteran was noted to have blood pressure readings beginning 
in June 1980.  Subsequently, the Veteran was diagnosed with 
and treated for high blood pressure since January 1983.  In a 
private treatment note, dated in November 2007, Dr. R.C. 
stated that he "cannot definitely conclude that his 
hypertension began while he was in the Army."  However, the 
physician indicated that the Veteran "does appear to have 
evidence of hypertension while in the Army during June, 
1979."  The physician continues to report that traumatic 
events in June 1979 may have contributed to isolated 
elevations in blood pressure but would not have caused 
hypertension.

In regard to the Veteran's claim of entitlement to service 
connection for left C8-T1 cervical radiculopathy, the Veteran 
contends that his current cervical spine condition is due to 
a fall in service and that he has had neck pain since his 
fall in service.  The Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for any 
cervical radiculopathy.

In June 1997 the Veteran was treated by Dr. H.H. for pain in 
the right arm.  The Veteran reported that the pain was mostly 
in the forearm and that his neck and shoulder were doing 
well.  Dr. H.H. indicated that the Veteran had an 
electromyography (EMG) that revealed mild carpal tunnel on 
the right side.  Upon examination the Veteran had a positive 
Tinel's sign on the right side, adequate pronation and 
supination, and good range of motion of the neck in flexion, 
extension, and lateral rotation.

In August 1997 the Veteran was treated by Dr. H.H. for pain 
when he outstretches his hand.  The Veteran reported 
occasional discomfort in his neck.  Upon examination the 
Veteran had good grip in both hands, good range of movement 
of the neck on flexion, extension, and lateral rotation and 
negative Tinel's sign bilaterally.

In November 1997 the Veteran was treated by Dr. H.H. for pain 
in his right hand.  He indicated that when he does a lot of 
hand work and cleaning windows he has discomfort and pain.  
The Veteran described his symptoms as the whole wrist hurting 
in the palmer aspect.  The pain was associated with numbness 
and tingling.  The Veteran reported neck pain.  Upon 
examination the Veteran had positive Tinel's sign, good grip 
on the right and left side, and a relaxed neck.

In November 2007 the Veteran was treated multiple times by a 
private physician for neck and back pain.  His neck pain had 
been present since an injury in service according to his 
history.  The Veteran consistently indicated that he has had 
neck pain since service.  The physician diagnosed the Veteran 
with congenital boney stenosis throughout the cervical spine 
with disc bulges and endplate osteophyte formation and 
resultant central and bilateral foraminal narrowing at C3-4, 
C4-5, C5-6, and C6-7.

In January 2008 the Veteran underwent a private neurological 
examination for his neck pain.  The Veteran complained of 
chronic neck pain, intermittent left arm numbness and 
tingling and chronic back pain and left lower extremity 
numbness.  After examination, the Veteran was diagnosed with 
cervical radiculopathy.  The Veteran attributed the symptoms 
with a fall and subsequent physical activity in service.  The 
physician indicated that the Veteran's symptoms were 
suspicious of mild cervical radiculopathy due to underlying 
cervical degenerative disc disease.  No opinion regarding the 
etiology of the Veteran's cervical radiculopathy was 
rendered.

In March 2008 the Veteran was treated for cervical pain by 
Dr. T.A.  The Veteran reported that the pain was due to a 
fall in service and began shortly thereafter.  After 
examination, Dr. T.A. diagnosed the Veteran with spinal 
stenosis in the cervical spine, displacement of the cervical 
intervertebral disc without myelopathy, brachial neuritis or 
radiculitis, spinal stenosis of the lumbar region, and 
sciatica.  Dr. T.A. did not provide any opinion regarding the 
etiology of the Veteran's condition.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his hypertension or left C8-
T1 cervical radiculopathy.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran is currently diagnosed with 
hypertension.  In a private treatment letter dated in 
November 2007 a physician indicated that the Veteran's 
service treatment records revealed that the Veteran appeared 
to have evidence of hypertension while in the Army in June 
1979 and that traumatic events in June 1979 may have 
contributed to isolated elevations in his blood pressure but 
would not have caused long term hypertension.  The Board 
notes that the physicians' statements are too speculative to 
provide an adequate nexus for the purposes of establishing 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, 
the physician's statements are sufficient to indicate that 
there may be a connection between the Veteran's isolated high 
blood pressure readings in service and the Veteran's current 
hypertension.

The Veteran's service personnel records indicate that the 
Veteran was on active duty for part of the summer of 1979 and 
the Veteran' service treatment records reveal that the 
Veteran had three high blood pressure readings in June 1979; 
however, the Veteran was not diagnosed with high blood 
pressure or hypertension while in service.  As such, the 
Board finds that the Veteran's claim of entitlement to 
service connection for hypertension must be remanded for the 
Veteran to be afforded a VA medical examination to determine 
whether the Veteran's current hypertension disability is 
related to his high blood pressure readings in service.

As noted above, the Veteran is currently diagnosed with left 
C8-T1 cervical radiculopathy.  The Veteran's service 
treatment records reveal that the Veteran was treated after 
being found on the floor in an incoherent state.  The Veteran 
reports that he has had neck pain since his fall in service.  
The Board notes that the Veteran is competent to report that 
he has experienced neck pain since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical 
evidence of record reveals that the Veteran has been 
consistently treated for neck pain since 1997 and in a 
private treatment note, dated in November 2007, the Veteran's 
neck pain was reported to be persistent and that the changes 
in the Veteran's spine are consistent with the Veteran's 
complaints of pain.  As such, the Board finds that there is 
an indication that the Veteran's current neck condition may 
be related to the Veteran's active service and, therefore, 
the claim must be remanded for the Veteran to be afforded a 
VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hypertension found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
hypertension found to be present is 
related to or had its onset during 
service, and particularly, to the three 
incidents of high blood pressure readings 
in service.  The examiner must comment 
upon the statement of Dr. R.C.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any cervical spine condition found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
cervical spine condition found to be 
present is related to or had its onset 
during service, and particularly, to his 
being found on the floor in an incoherent 
state in service.  The examiner must 
comment upon the statement of Dr. W.W.  
The rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


